EX‑35.4 (logo) ncb National Cooperative Bank 2011 Crystal Drive Suite, 8oo Arlington, VA 22202 FORM OF ANNUAL COMPLIANCE STATEMENT CERTIFICATION Wells Fargo Commercial Mortgage Trust 2016-LC24, Commercial Mortgage Pass-Through Certificates, Series 2016-LC24 (the “Trust”) I, Karyn Mann, on behalf of National Cooperative Bank, N.A., as NCB Special Servicer (the “Certifying Servicer”), certify to Wells Fargo Commercial Mortgage Securities, Inc. and its officers, directors and affiliates, and with the knowledge and intent that they will rely upon this certification, that: 1.
